1

2

3

4

5

6

7                 IN THE UNITED STATES DISTRICT COURT
8
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
9

10                            WESTERN DIVISION
11

12
     CELESTA INTERNATIONAL             Case No.: 2:17-cv-02252-JAK-SSx
     ELECTRONICS CO., LTD, a Taiwanese
13   corporation.                      JUDGMENT AS TO KROSS
14
                                       PRECISION, INC., A DELAWARE
                  Plaintiff,           CORPORATION ONLY
15   vs.
16
                                       JS-6: Defendant Kross Precision, Inc.,
     KROSS PRECISION INC., a Delaware a Delaware Corporation Only
17   Corporation; LESLIE DOTSON, a
18   California resident; ROB STEVEN
     WILLIAMS, a California resident,
19               Defendants.
20

21

22

23

24

25
1          The Complaint in this action was filed on March 22, 2017. Dkt. 1. On
2    November 29, 2017, all deadlines in the matter were stayed at the request of the
3    parties so that they could finalize a settlement agreement. Dkt. 35. On April 11,
4    2018, the parties stipulated to dismiss the action with prejudice, with the Court
5    retaining jurisdiction to enforce their settlement agreement, including by entering
6    a stipulated judgment if and only if Defendants failed to fulfill their obligations
7    under the settlement agreement. Dkts. 47, 48. On May 3, 2019, Plaintiff filed a
8    notice stating that Defendants have not made certain payments as required by the
9    settlement agreement and requesting that judgment be entered in accordance with
10   the parties’ prior agreement (the “Request”). Dkt. 52.
11         Pursuant to L.R. 7-12 the Defendants have not filed a timely opposition to
12   the Request as ordered by the Court, and failure to file before a deadline is deemed
13   consent to the granting of the requested relief.
14         Although the Request was initially as to judgment against four defendants,
15   one of them is non-diverse and has accordingly been dismissed from this action.
16   Dkt. 63. Two of the remaining three defendants, Leslie Dotson (“Dotson”) and Rob
17   Steven Williams (“Williams”), are involved in bankruptcy proceedings, as a result
18   of which this action is automatically stayed as to them. A separate Order will be
19   entered forthwith as to the stay of this case with respect to Dotson and Williams.
20         As to the remaining defendant, Kross Precision Inc., a Delaware
21   Corporation, based on a review of the stipulation, documents and briefs filed
22   regarding the matter, and the Defendants’ failure to respond; and further finding
23   that the entry of final judgment is supported by good cause,
24   ///
25   ///
1          IT IS HEREBY ORDERED:
2          The Court hereby enters final judgment for the Plaintiff and against
3    Defendant Kross Precision Inc., a Delaware corporation (the “Delaware Entity”),
4    in accordance with the terms of the Settlement agreement Dkt. 47-1 and the
5    Stipulated Judgement Dkt. 47-2.
6          Judgment is entered for the principal sum of $167,000.00, plus $1,500.00 as
7    liquidated damages and reasonable attorney’s fees, and interest.
8          This judgment shall become final for all purposes upon entry of judgment,
9    and Plaintiff and Defendant have waived via stipulation any right to appeal or seek
10   review of this judgment by a higher court.
11         IT IS SO ORDERED.
12

13
     Dated: August 5, 2019                  _______________________________________
                                            JOHN A. KRONSTADT
14                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25
